Moore, C. J.
The record does not disclose very clearly upon what, ground the exceptions to the plaintiff’s petition was sustained. It is said in the argument of counsel, however, that it was for want of an averment in the petition that the plaintiff had paid the notes given by defendant, Gorman, for the land sold by him to plaintiff and Heale. If the absence of this averment is the only defect in the petition, we are of opinion the ruling of the court on the demurrer is erroneous. The theory upon which the plaintiff proceeds is not founded upon a mere equitable right on his part to follow a trust fund into the hands of a maleficies holder, and thereby relieve himself from a charge which has been cast upon him by the wrongful appropriation of such fund. By the contract of plaintiff and Heale with Gorman, he was to place the groceries, notes, and accounts referred to in the petition in their hands, prior to the time when the notes in payment of which they were to be applied became due. The effect of this contract, as between these parties, was, that plaintiff and Heale should discharge the notes, but that Gorman would enable them to do this by placing in their hands effects upon which they could *153realize the funds for this purpose by the time the notes should fall due. The contract was not an assignment of the groceries, notes, &c., to secure them against payment of Gorman’s notes being enforced against the land purchased of him, but for the transfer to them of these groceries, notes, and accounts, in trust, to be applied in satisfaction of a debt for the payment of which they, as purchasers of the land upon which it was a charge, had become as much interested as Gorman. The cause of action upon which this suit is founded is the breach of this contract, and the fraudulent combination between the defendants to the injury of the plaintiff in its violation. There was a breach of this contract before the land notes became due. Plaintiff’s right of action accrued immediately upon the violation of his contract by Gorman. To obtain redress, plaintiff was not required to voluntarily discharge the land notes before they were due, or to delay his suit until that time, and run the risk of irreparable injury from such delay. The fact of Gorman’s insolvency, and that these notes, therefore, must in all probability become a charge upon the land, add strength to his equitable ground for relief.
It might perhaps be said that, by the contract, the means to pay these notes were to be intrusted jointly to Heale and the plaintiff, and therefore, plaintiff could not maintain the suit in his own name alone. This objection, however, was not made in the court below. If it had been, and it were admitted that Gorman, by the contract, was entitled to look jointly to Heale and the plaintiff for the proper appropriation of the effects to be placed in their hands, yet, as the plaintiff is now the only party interested in the payment of the notes, and the equitable powers of the court are ample to secure Gorman against the possibility of a misapplication of the funds, we think this would furnish no good ground to preclude plaintiff from prosecuting his suit.
The judgment is reversed, and the cause
Remanded.